Case: 12-12320    Date Filed: 02/22/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12320
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:11-cr-20585-UU-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                   versus

VINCENT ALLEN KNAPP,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (February 22, 2013)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Thomas John Butler, appointed counsel for Vincent Knapp in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief
              Case: 12-12320    Date Filed: 02/22/2013   Page: 2 of 2

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). In response, Knapp has filed a motion to withdraw his appeal alleging

his counsel has not directly communicated with him about counsel’s motion to

withdraw.

      Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit on appeal as to

Knapp’s convictions and sentences, counsel’s motion to withdraw is GRANTED,

Knapp’s motion to withdraw his appeal is DENIED, and Knapp’s convictions and

sentences are AFFIRMED.




                                         2